Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendments and response filed on June 13, 2022 are received.
Claims 2, 3, 10 and 11 are canceled. 
Claims1, 4-9 and 12-15 are pending in this application and are being examined on the merits.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claims 2-4 and 10-12 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, Requirement for the Deposit of Biological Material of the claimed specific strain of Enterococcus faecalis EF-2001), is withdrawn due to amendments to the specification, filing of the Deposit receipt, and applicant’s statements (See p. 7 2nd  paragraph of Remarks filed on 06/13/2022). 
The previous rejection of claims 1-8, 12, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to claims 1, 4, 5, 12, 14 and 15, and cancellation of claims 2, 3, 10 and 11, filed on 06/13/2022.
The rejection claims 3, 8, 11 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn due to cancellation of claims 3, 11, and amendments to claims 8 and 15, filed on 06/13/2022.
Applicant’s arguments with respect to the above-mentioned rejections are moot because they are withdrawn.

With respect to the previous rejection of claims 9 and 15 under 35 U.S.C. 112(b) as being indefinite, applicant argues that “a therapeutically effective amount” in claim 9 has been deleted (See p. 7 6th paragraph of Remarks filed on 6/13/2022), however claim 9 still recites “a therapeutically effective amount of” (See claim listing filed on 06/13/2022). Applicant further argues that the recitation “a mineral (electrolyte)” in claim 15 has been deleted (See p. 7 9th paragraph of Remarks filed on 6/13/2022), but claim 15 still recites “a mineral (electrolyte)” (See claim listing filed on 06/13/2022). Therefore, the rejection of claims 9, 15 and their dependent claims 12-14 under 35 U.S.C. 112(b) is maintained.


Applicant arguments (p. 8 of Remarks filed on 06/13/2022) against the references individually, with respect to the previous rejections of claims (previously 1-8 and 9-15) under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of Lieffers et al., are considered but are not persuasive, because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s arguments (p. 8-9 of Remarks filed on 06/13/2022) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, as explained in 103 rejection below in detail, Gu et al. teach administering a killed body of Enterococcus faecalis EF 2001 to cancer patients (see p. 293 “Discussion” both columns).
Moreover, Lieffers et al. teach prevalence of muscle weakness-related disease sarcopenia and muscle atrophy in cancer patients as consequence of inactivity and bed rest (disuse atrophy) (p. 935 right-hand column paragraph below Table 4.). As such, a person of ordinary skill in the art before the effective filing date of the invention would have recognized that the populations of subjects/patients with muscle weakness-related disease including sarcopenia and cancer patients are overlapping.
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients (i.e., subjects being treated according to the method taught by Gu et al.) has been associated with reduced survival (as taught by Lieffers et al.) would have been motivated to administer a killed body of Enterococcus faecalis EF 2001 to an individual suffering from a muscle weakness-related disease according to the method of Gu et al. with a reasonable expectation of success in administering the killed body Enterococcus faecalis EF 2001 to said individual and provide the claimed method for treating a subject having a muscle-weakness related disease, wherein said disease is sarcopenia or muscle atrophy and wherein the muscle atrophy is disuse atrophy. Because, Gu et al. teach administering a killed body Enterococcus faecalis EF 2001 to cancer patients, and further because Lieffers et al. teach prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients.
Applicant further arguments that Lieffers et al. disclose sarcopenia may occur in cancer patients … (p. 10 of Remarks filed on 06/13/2022) are considered but are not persuasive because as explained in 103 rejection and above, Lieffers et al. teach prevalence of muscle weakness-related disease sarcopenia and muscle atrophy in cancer patients as consequence of inactivity and bed rest (disuse atrophy) (p. 935 right-hand column paragraph below Table 4.). As such, a person of ordinary skill in the art before the effective filing date of the invention would have recognized that the populations of patients/subjects with muscle weakness-related disease including sarcopenia and cancer patients are overlapping
Applicant further arguments that “Gu et al. discloses the effect of increasing NK activity in mice administered with EF-2001[Symbol font/0xD2], but does not disclose any effect on muscle cells … the therapeutic effect on muscle weakness disease due to administering Enterococcal faecalis EF-2001 of the present application is not suggested or taught by the combination of Gu et al. and Lieffers et al ... ” (p. 10 of Remarks filed on 06/13/2022) are considered but are not persuasive, because claim 9 reads “A method for preventing a muscle weakness-related disease comprising administering a therapeutically effective amount of a killed body of Enterococcus faecalis EF-2001 to an individual.”, and Gu et al. teach administering a killed body of Enterococcus faecalis EF 2001 to an individual. The phrase “preventing a muscle weakness-related disease” occurs in the preamble, and a preamble generally is not limiting when the claim body describes a structurally complete invention.
Also, because the killed body of Enterococcus faecalis EF 2001  taught by Gu et al. is the same as the claimed killed body of Enterococcus faecalis EF 2001, as such it inherently possesses the claimed property or properties, i.e., increases expression of HSP70 protein or SOD1 protein in a muscle cell.
For the reasons mentioned-above the 103 rejections are maintained.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 reads “a method for preventing a muscle weakness-related disease comprising administering a therapeutically effective amount of a killed body of Enterococcus faecalis to an individual”. 
In this case, the recitation “therapeutically effective amount” in claim 9 is indefinite because the therapeutically effective amount of E. faecalis being encompassed by this recitation is not defined. There is no special definition in the specification for the claimed “therapeutically effective amount” being administered according to the claimed method. As such the scope of the claimed method is not clear.
Suggestion: define the therapeutically effective amount in numerical terms.

In claim 15 the recitation “a mineral (electrolyte)” renders the claim indefinite because it is unclear whether the limitation following the phrase a mineral is part of the claimed invention.  See MPEP § 2173.05(d).
Suggestion to obviate the rejection: for example, delete “(electrolyte)”.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Gu et al. in view of previously cited Lieffers et al.

Claim interpretation:
As explained in the 112 (b) rejection above in detail, the “therapeutically effective amount” in claim 9 is not specifically defined. Applicant’s specification does not provide a specific definition for a “therapeutically effective amount” of the killed body of Enterococcus faecalis, however, for example, according to applicant’s specification paragraph [0055] copied below “the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and weight. In general, the composition may be administered in an amount of 0.1 mg to 100 mg … per 1 kg weight daily or every other day or one to three times a day … and the dosage does not limit the scope of the present invention in any way.
[0055] Specifically, the effective amount of the composition according to the present invention may vary depending on the patient's age, sex, and weight. In general, the composition may be administered in an amount of 0.1 mg to 100 mg, preferably 0.2 mg to 17 mg per 1 kg weight daily or every other day or one to three times a day. However, the effective amount may increase or decrease depending on the route of administration, severity of obesity, sex, weight, age, and the like, and thus the dosage does not limit the scope of the present invention in any way.

In this case, regarding claim 9, Gu et al. teach administering a killed body Enterococcus faecalis in an amount of 200 mg/Kg daily to an individual (administration of 200 mg/kg daily EF 2001  which is composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, supplied by Nihon BRM Co. Ltd., to mice) (see for example, p. 290 left-hand column last paragraph-continued on right-hand column 1st-4th paragraphs). Gu et al. teach the treatment is promising for treatment of cancer patients (see p. 293 “Discussion” both columns).
Regarding the product-by-process limitations in claim 12, because Gu et al. teach killed Enterococcus faecalis EF-2001 supplied by Nihon BRM Co. Ltd., therefore the killed Enterococcus faecalis EF-2001 taught by Gu et al. appears to be the same as the claimed killed body of Enterococcus faecalis EF-2001 even if the steps of the process of producing it are not explicitly taught.
Regarding claim 15, Gu et al. teach the killed body of Enterococcus faecalis further comprises one or more additives selected from a mineral, … , a stabilizer (EF 2001  composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, dextrin and gelatin, which are stabilizer and thickeners and further suspended in physiological saline, which is sodium chloride in water) (see for example, p. 290 right-hand column 1st paragraph). 
Although, Gu et al. do not teach the disease is sarcopenia or muscle atrophy (claim 13), and wherein the muscle atrophy is a disease selected from the group consisting of disuse atrophy, …  (claim 14). However, as mentioned above, Gu et al. teach administering a killed body of Enterococcus faecalis EF 2001 for treatment of cancer patients (see p. 293 “Discussion” both columns).
Moreover, Lieffers et al. teach prevalence of muscle weakness-related disease sarcopenia in cancer patients with muscle atrophy as consequence of inactivity and bed rest (disuse atrophy) (p. 935 right-hand column paragraph below Table 4.), and sarcopenia has been associated with reduced survival of cancer therapy (p. 935 left-hand column 2nd paragraph below Table 4.). As such, a person of ordinary skill in the art before the effective filing date of the invention would have recognized that the populations of subjects/patients with muscle weakness-related disease including sarcopenia and muscle atrophy and cancer patients were overlapping.
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients (i.e., subjects being treated according to the method taught by Gu et al.) has been associated with reduced survival (as taught by Lieffers et al.) would have been motivated to administer a killed body of Enterococcus faecalis EF 2001 to an individual in the amount according to the method of taught by Gu et al. with a reasonable expectation of success in administering the killed body Enterococcus faecalis EF 2001 to an individual and provide the claimed method for preventing a muscle-weakness related disease, wherein said disease is sarcopenia or muscle atrophy and wherein the muscle atrophy is disuse atrophy. Because, Gu et al. teach administering a killed body Enterococcus faecalis EF 2001 in an effective amount to a subject, and further because Lieffers et al. teach prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Gu et al. in view of previously cited Lieffers et al. 

Regarding the limitations of claim 1, Gu et al. teach administering a killed body of Enterococcus faecalis EF 2001 an individual (administration of 200 mg/kg daily of EF 2001  which is composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, supplied by Nihon BRM Co. Ltd., to mice) (see for example, p. 290 left-hand column last paragraph-continued on right-hand column 1st-4th paragraphs), and the treatment is promising for treatment of cancer patients (see p. 293 “Discussion” both columns).
Regarding the product-by-process limitations in claim 4, because Gu et al. teach killed Enterococcus faecalis EF-2001 supplied by Nihon BRM Co. Ltd., therefore the killed body of Enterococcus faecalis EF-2001 taught by Gu et al. appears to be the same as the claimed killed Enterococcus faecalis EF-2001 even if the steps of the process of producing it are not explicitly taught.
Regarding claim 8, Gu et al. teach the killed body of Enterococcus faecalis further comprises one or more additives selected from a mineral, … , a stabilizer (EF 2001  composed of heat-treatment mort/killed body of Enterococcus faecalis 2001, dextrin and gelatin, which are stabilizer and thickeners and further suspended in physiological saline, which is sodium chloride in water) (see for example, p. 290 right-hand column 1st paragraph). 
Regarding claim 5, increase in the expression of HSP70 protein or SOD1 protein in a muscle cells, although Gu et al. is silent with respect to the expression of HSP70 protein or SOD1 protein in a muscle cell, however because the killed body of Enterococcus faecalis EF 2001  taught by Gu et al. is the same as the claimed killed body of Enterococcus faecalis EF 2001, as such it inherently possesses the claimed property or properties, i.e., increases expression of HSP70 protein or SOD1 protein in a muscle cell.
Alithough, Gu et al. do not teach the individual being treated is suffering from a muscle weakness-related disease (claim 1), the disease is sarcopenia or muscle atrophy (claim 6), and wherein the muscle atrophy is a disease selected from the group consisting of disuse atrophy, …  (claim 7). However, as mentioned above, Gu et al. teach administering a killed body of Enterococcus faecalis EF 2001 for treatment of cancer patients (see p. 293 “Discussion” both columns).
Moreover, Lieffers et al. teach prevalence of muscle weakness-related disease sarcopenia in cancer patients with muscle atrophy as consequence of inactivity and bed rest (disuse atrophy) (p. 935 right-hand column paragraph below Table 4.), and sarcopenia has been associated with reduced survival of cancer therapy (p. 935 left-hand column 2nd paragraph below Table 4.). As such, a person of ordinary skill in the art before the effective filing date of the invention would have recognized that the populations of subjects/patients with muscle weakness-related disease including sarcopenia and muscle atrophy and cancer patients were overlapping.
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients (i.e., subjects being treated according to the method taught by Gu et al.) has been associated with reduced survival (as taught by Lieffers et al.) would have been motivated to administer a killed body of Enterococcus faecalis EF 2001 to an individual suffering from a muscle weakness-related disease according to the method of Gu et al. with a reasonable expectation of success in administering the killed body Enterococcus faecalis EF 2001 to said individual and provide the claimed method for treating a subject having a muscle-weakness related disease, wherein said disease is sarcopenia or muscle atrophy and wherein the muscle atrophy is disuse atrophy. Because, Gu et al. teach administering a killed body Enterococcus faecalis EF 2001 to cancer patients, and further because Lieffers et al. teach prevalence of muscle weakness-related diseases including sarcopenia and muscle atrophy in cancer patients.
Conclusion(s):
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651